Methods of Calibrating Positions of
Wheels in an Automated Guided Vehicle, and Automated Guided Vehicle


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 11/04/2022 which has amendments to the claims and Applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
Applicant argues the Affidavit filed under 37 CFR 1.132 demonstrates a person of ordinary skill in the art, would have the understanding and knowledge to calculate relative positions between three wheels of the drive units per claim 7 without undue experimentation, therefore, details regarding the calculation need not be described in the specification and the 08/05/2022 written description and enablement rejections should be withdrawn.
The examiner disagrees. The MPEP requires that expert opinion to the level of ordinary skill must be weighed against the strength of any opposing evidence, the interest of the expert in the outcome of the case and any factual support for the expert opinion (MPEP 716.01(c)). Consideration has been given to the affidavit, however no evidence has been provided to support Mr. Bloom’s opinion and Mr. Bloom, as the inventor, has an overwhelming interest in a positive finding of written description and enablement.
Applicant alleges an ordinary skilled artisan would not be a field technician but instead someone skilled in robot calibration.
The examiner disagrees. In the second non-final rejection, the examiner labeled an ordinarily skilled artisan using the broad descriptor of field technician, then proposed an example of this artisan would be the Alameda County Automatic Guided Vehicle Technician. Applicant’s argument is merely conclusory since Applicant has failed to provide evidence contradicting the examiner’s assertions.
Applicant insinuates a missing section of the reference may include information that is beneficial to applicant's argument.
The examiner disagrees. The unreadable sentence is available at the web address listed on the associated PTO-892 and reads “The equivalent of two years’ full-time experience in the maintenance of electrical and mechanical equipment”.
Applicant alleges the Alameda County solicitation requires applicant to possess skill and ability to troubleshoot and diagnose electronic, mechanical and electrical equipment and this would include geometry and trigonometry in order to calibrate the AGV. Further, applicant alleges the geometry and trigonometry necessary is basic and would not be listed in a job description.
The examiner disagrees. Applicant’s argument is merely conclusory since Applicant has failed to provide evidence contradicting the examiner’s assertions.
Applicant alleges geometry or trigonometry would be basic skills already known by students entering the DCCCD course of study.
The examiner disagrees. Applicant’s argument is merely conclusory since Applicant has failed to provide evidence contradicting the examiner’s assertions.
Applicant argues the criticality of driving each wheel so that the AGV rotates about a rotation point is disclosed in the specification and the examiner failed to resolve the Graham factual inquires as set forth in the MPEP (MPEP 2143(I)(E)). 
While the examiner acknowledges applicant’s specification does identify a reason for triggering a wheel homing switch by driving the AGV about a rotation point to carry out the method in a small space. The examiner disagrees with applicant that the examiner failed to resolve the Graham factual inquires. In the 08/05/2022 non-final rejection, the examiner asserted Official Notice that homing operations are well known in the art. Since applicant has failed to reasonably traverse the assertion of Official Notice, it is taken to be admitted prior art (MPEP 2144.03) Thus, at the time of the invention, there was a recognized need to home driving motors by rotating Jin’s wheels until the photo-electric sensor indicated a home position. Further, the examiner specifically stated there were a finite number of solutions that would be obvious to try. These include inverting the vehicle and driving the wheels about the wheel axis, driving all but one of the wheels so the vehicle pivots around the undriven wheel then homing the undriven wheel in a separate operation, driving all the wheels so the vehicle moves in a straight line, and driving all the wheels so the vehicle pivots. The examiner asserts driving the wheels so the vehicle moves in an eight shape path is merely a combination of the previously stated solutions. Inverting the vehicle is problematic for large vehicles, pivoting about one wheel is inefficient because one of the wheels must be homed separately and homing the vehicle in a straight line is problematic because the vehicle moves farthest away from the starting position. Driving all the wheels so the vehicle pivots about a point, thus with a circular path, would be obvious because it would allow all the wheels to be homed at the same time while moving the vehicle so that it ends at the starting position, improving homing efficiency. Therefore, the rejection of claims are maintained.
Finally, Applicant argues the amendments overcome the non-final rejection. Regarding this assertion, please see the final rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 7 - 14 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.

 The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed had possession of the claimed invention. The specification doesn't recite the specifics of how relative positions between three wheels of the drive units is determined including what specific mathematical formula or algorithm the applicant’s invention is using in the determination.

Claims 7 - 14 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement. 

The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, it is unclear how a person of ordinary skill in the art would determine relative positions between three wheels using the data collected.
The nature of the invention is that Applicant has asserted, in claim 7, a “method... of calibrating positions of wheels in an automated guided vehicle and determining relative positions between three wheels”. The examiner believes an ordinary skilled artisan in the art of calibrating positions of wheels on an AGV would be a field technician, potentially assembling or services the automated guided vehicle, with no required skill in geometry or trigonometry. The examiner believes a typical AGV technician would have the skills described in the Alameda County Automatic Guided Vehicle Technician Recruitment reference and in the Mechatronics Technology Certificate program described in the DCCCD 2018-2019 catalog. The examiner has looked to the disclosure for the scope of the claim which is enabled and found that nowhere in the specification does the applicant describe, either in words or figures, calculating the distance from a first wheel to a line between the second and third wheel or calculating actual distances between wheels as asserted in claim 7. The examiner believes the above ordinarily skilled artisan would not be able to make or use the invention of claim 7 based on the direction provided by the specification because said artisan would not be able to operate on the collected data to determine distances between the wheels. Consistent with office policy, examiner has weighed all the evidence for and against enablement of this invention and has concluded based on guidance provided by the MPEP and case law (including the Wands factors) that there is not enough evidence in favor of enablement of this invention.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15 - 17 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin") in view of Cheap Science (YouTube, Robot Odometry Calibration, 2013; "Cheap Science").

Regarding claim 15, Jin discloses a method of calibrating positions of wheels (p. 229, ¶ 5, “homing of steering joint and driving system”) in an automated guided vehicle (ABSTRACT, “mobile robot”), AGV, the AGV comprising a support structure (see fig. 1) and at least two drive units (p. 226, ¶ 6, Jin’s mobile robot has three modules, each including a driving wheel and a steering joint) connected to the support structure (see fig. 1), wherein each drive unit comprises: a wheel rotatable about a wheel axis and about a steering axis perpendicular to the wheel axis (see prior comment); a wheel motor arranged to drive the wheel about the wheel axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); a wheel sensor device arranged to determine a rotational position of the wheel about the wheel axis (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a rotary encoder); a steering motor arranged to drive the wheel about the steering axis (p. 226, ¶ 7, “each wheel possesses driving and steering motors”); and a steering sensor device arranged to determine a rotational position of the wheel about the steering axis (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a rotary encoder); wherein the method comprises: rotating each wheel about the respective steering axis to trigger a steering homing switch of each wheel (p. 229, ¶ 4, examiner notes each of Jin’s driving motors has a photo-electric sensor for homing, the examiner asserts an ordinarily skilled artisan would rotate Jin’s wheel until the photo-electric sensor indicated a home position); determining an absolute steering position of each wheel about the steering axis based on data from the steering sensor device when the steering homing switch is triggered (p. 229, ¶ 4, examiner asserts an ordinarily skilled artisan would register the rotary encoder digital position information at the position the photo-electric sensor indicates a home position); rotating each wheel about the respective wheel axis to trigger a wheel homing switch of each wheel (p. 229, ¶ 4, examiner notes each of Jin’s steering joint motors has a photo-electric sensor for homing, , the examiner asserts an ordinarily skilled artisan would rotate Jin’s steering joint until the photo-electric sensor indicated a home position); and determining an absolute wheel position of each wheel about the wheel axis based on data from the wheel sensor device when the wheel homing switch is triggered (p. 229, ¶ 4, examiner asserts an ordinarily skilled artisan would register the rotary encoder digital position information at the position the photo-electric sensor indicates a home position).
Jin fails to explicitly disclose rotating each wheel about its driving and steering axes to trigger home switches to determine absolute wheel position, and the order of homing where absolute steering position of each wheel is determined before homing wheel position of each wheel.
However, the examiner takes official notice, per the 08/05/2022 non-final rejection, that mechanical homing utilizing an external sensor and homing steering first are well-known in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform well known homing operations on Jin’s wheels by rotating each wheel about its steering and driving axes until photo-electric sensors indicate home positions, and performing steering homing before driving homing to guarantee proper functioning. Doing so determines a mechanical zero position of the apparatus and orients the wheels correctly for start of motion.
Further, Jin does not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel such that the AGV rotates about a rotation point or includes driving each wheel to follow a respective 8-shaped path.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot so that it rotates about a rotation point so that each wheel rotates about its drive axis to home, since choosing from a finite number of identified, predictable solutions to vehicle wheel homing, with a reasonable expectation of success would be obvious to try. These solutions include inverting the vehicle and driving the wheels about the wheel axis, driving all but one of the wheels so the vehicle pivots around the undriven wheel then homing the undriven wheel in a separate operation, driving all the wheels so the vehicle moves in a straight line, and driving all the wheels so the vehicle pivots. Inverting the vehicle is problematic for large vehicles, pivoting about one wheel is inefficient because one of the wheels must be homed separately and homing the vehicle in a straight line is problematic because the vehicle moves farthest away from the starting position. Driving all the wheels so the vehicle pivots about a point, thus with a circular path, would be obvious because it would allow all the wheels to be homed at the same time while moving the vehicle so that it ends at the starting position, improving homing efficiency. The examiner asserts driving the wheels so the vehicle moves in an eight shape path is merely a combination of previously stated solutions.
Additionally, Cheap Science teaches the rotation of each wheel
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Cheap Science’s scheme driving an ABC robot in a figure eight path into Jin’s homing routine to home and calibrate drive wheels through a combination of predefined left and right turns. Doing so increases efficiency and accuracy of homing and calibration by providing rotation to trigger homing photo-electric sensor and the capture of non-ideal effects that only occur in a right turn or left turn.

Regarding claim 16, Jin and Cheap Science disclose using a photo-electric sensor for homing driving and steering joint motors.
Jin and Cheap Science do not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel along a path including an arc.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot in an arcuate path so that each wheel rotates about its drive axis to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try. These solutions include inverting the vehicle and driving the wheels about the wheel axis, driving all but one of the wheels so the vehicle pivots around the undriven wheel then homing the undriven wheel in a separate operation, driving all the wheels so the vehicle moves in a straight line, and driving all the wheels so the vehicle pivots in an arcuate path. Inverting the vehicle is problematic for large vehicles, pivoting about one wheel is inefficient because one of the wheels must be homed separately and homing the vehicle in a straight line is problematic because the vehicle moves farthest away from the starting position. Driving all the wheels so the vehicle pivots about a point, thus with an arcuate path, would be obvious because it would allow all the wheels to be homed at the same time while moving the vehicle so it does not move directly away from the starting position, improving homing efficiency.

Regarding claim 17, Jin and Cheap Science disclose using a photo-electric sensor for homing driving and steering joint motors. 
Jin and Cheap Science does not explicitly disclose the rotation of each wheel about the respective wheel axis to trigger the wheel homing switch includes driving each wheel along a continuous path.
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention drive the mobile robot along a continuous path so that each wheel rotates about its drive and steering axes to home, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success would be obvious to try. These solutions include inverting the vehicle and driving the wheels about the wheel axis, driving all but one of the wheels so the vehicle pivots around the undriven wheel then homing the undriven wheel in a separate operation, driving all the wheels so the vehicle moves in a straight line, and driving all the wheels so the vehicle pivots. Inverting the vehicle is problematic for large vehicles, pivoting about one wheel is inefficient because one of the wheels must be homed separately and homing the vehicle in a straight line is problematic because the vehicle moves farthest away from the starting position. Driving all the wheels so the vehicle pivots about a point, thus able move in a continuous path, would be obvious because it would allow all the wheels to be homed at the same time while moving the vehicle so that it ends at the starting position, improving homing efficiency.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (Position Estimation and Motion Control of Omni-directional Mobile Robot with Active Caster Wheels, IEEE, 8/2008; "Jin") and Cheap Science (YouTube, Robot Odometry Calibration, 2013; "Cheap Science"), in view of Eitel (Electric actuators for better robotic vehicle steering, 3/2019; "Eitel").

Regarding claim 19, Jin and Cheap Science fail to disclose the method is automatically performed at start-up of the AGV.
Eitel teaches homing at startup is required when using relative wheel-position feedback.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Eitel’s knowledge that homing at startup is required to teach Jin and Cheap Science to automatically home drive and steering motors at startup. Doing allows the use of an economical steered wheel position control option to drive and steer a robot.

Allowable Subject Matter

Claims 1 - 6 and 20 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding independent claim 1, although Miles discloses a method for calibrating an automated guided vehicle by determining the separation between wheels including the steps of collecting wheel speed and position data, using odometry sensors and a laser scanner respectively, while driving the vehicle around three curves, using least squares optimization; Miles fails to disclose applicant’s method of calibrating positions of wheels in an automated guided vehicle by: fixing one wheel, driving additional wheels along imaginary circles around the fixed wheel and using wheel displacement and steering angle data in the arc length formula to determine relative positions between wheels. Furthermore, no other prior art can be found to motivate or teach applicant’s method including positioning a second wheel tangentially on an imaginary second circle centered with respect to a center position in which a first wheel is fixed; driving the second wheel a second distancsensor device of the second wheel; determining an angle of rotation about the center position based on data from the first steering sensor devic, in combination with the remaining limitations of the claim.
The dependent claims are allowable for at least the same reasons as above.

Regarding independent claim 20, although Jin discloses an omni-directional mobile robot including a platform with a controller, motor drivers and three caster wheels modules, each wheel module having a driving wheel with a driving motor, a rotary encoder for determining driving position, a photo-electric sensor for homing, a steering joint with a driving motor, a rotary encoder for determining steering position and a photo-electric sensor for homing; Jin does not disclose applicant’s controller configured to fix one wheel, drive a second wheel on a circular path around the one fixed wheel, determine the distance the second wheel travels, determine the angle the fixed wheel rotates and determine the distance between the fixed wheel and the second wheel based on the distance and angle. Furthermore, no other prior art can be found to motivate or teach applicant’s vehicle with a controller configured to position a second wheel tangentially on an imaginary second circle centered with respect to a center position in which a first wheel is fixed; drive the second wheel a second distance along the second circle such that the AGV rotates about the center position; determine the second distance based on data from the second wheel sensor device of the second wheel; determine an angle of rotation about the center position based on data from the first steering sensor device of the first wheel during the rotation of the AGV; and determine relative positions between the first wheel and the second wheel based on the second distance and the angle of rotation, in combination with the remaining limitations of the claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
THIS ACTION IS MADE FINAL. The Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30, 2021. AFCP 2.0 is part of the USPTO's on-going efforts towards compact prosecution and increased collaboration between examiners and stakeholders. AFCP 2.0 authorizes additional time for examiners to search and/or consider responses after final rejection. To be eligible for consideration under AFCP 2.0, you must file a response under 37 CFR §1.116, which includes a request for consideration under the pilot (Form PTO/SB/434) and an amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect. Please see the notice published in the Federal Register at 78 Fed. Reg. 29117 for a complete description of how to request consideration under AFCP 2.0.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.




/TIMOTHY P GRAVES/Examiner, Art Unit 2855                                                                                                                                                                                                        
/Eric S. McCall/Primary Examiner, Art Unit 2855